Spina, J.
(dissenting, with whom Ireland, C.J., joins). I disagree with the court for the reasons stated in the opinion of the Appeals Court. Jones v. Boykan, 79 Mass. App. Ct. 464 (2011).
The court states that a judge should be able to reconsider the correctness of his decision on a motion under Mass. R. Civ. R 60 (b), 365 Mass. 828 (1974). Ante at 294. There are limits as to what a judge may do in that regard, and what occurred here went beyond those limits.
Final judgment entered on August 9, 2004, and the defendants did not appeal. The first motion under rule 60 (b) was denied on October 22, 2004, and there was no appeal from the denial of that motion. The second motion under rule 60 (b) was filed on November 2, 2004. The second motion requested reconsideration of the issues raised in the first motion, but it also raised new issues, including the issue of damages. The second motion was allowed on June 30, 2005, on the basis of the new issues. Thus, the judge did not vacate the judgment based on his reconsideration of a prior order. He vacated the judgment based on issues raised for the first time in the second rule 60 (b) motion.
If the defendants wanted to be heard on damages, they should have appeared at the hearing to assess damages. Failing that, they could have appealed the judgment. They did not appeal. As the court notes, rule 60 is not a substitute for the normal appellate process. See Amerada Hess Corp. v. Garabedian, 416 Mass. 149, 156-157 (1993); Pentucket Manor Chronic Hosp. v. Rate Setting Comm’n, 394 Mass. 233, 236 (1985). But even allowing for consideration of a rule 60 (b) motion that raises the issue of damages in circumstances involving a default judgment, that issue, indeed all the new issues, should have been raised in the first rule 60 (b) motion. Because a motion under rule 60 (b) is not a proper vehicle for asserting a previously overlooked legal argument, see Fox of Boylston St. Ltd. Partnership v. Mayor of *301Boston, 418 Mass. 816, 819 (1994); J.W. Smith & H.B. Zobel, Rules Practice § 60.15, at 389-390 (2d ed. 2007), it cannot be a proper vehicle for asserting a legal argument that had been overlooked in a previous rule 60 (b) motion. The new issues should not have been considered, and therefore they should not have served as the basis to vacate the judgment.
The pavement “on the road to final judgment” stopped when final judgment entered. Ante at 292. The judge’s authority to correct any error sua sponte ended at that time. The court’s statement that the judge retained such authority because the case “remained in the Superior Court,” id., is unfaithful to our jurisprudence concerning the finality of judgments, and it encourages misuse of postjudgment procedures.
I respectfully dissent.